Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings (Clean Version) were received on April 21, 2022.  These drawings are approved. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12, line 1, the dependent claim “7” has been changed to – 1 --. Note that applicant cancelled the dependent claim 7 in the provided amendment, filed April 21, 2022, and incorporated into claim 1. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant cancelled the dependent claims 2, 4, 7, and 8 and incorporated into claim 1, in the provided amendment, filed April 21, 2022, providing the amended claim 1 to be allowable. Note that the dependent claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as indicated in a non-final office action, mailed Jan 21, 2022. 
RE claims 13 and 14 (US 112 previously rejections), applicant clarifies claim 13 and 14 since the dependent claims 2, 4, 7, and 8 and incorporated into claim 1 which includes “a switch actuatable by a user” and “an engagement mechanism.” Claims 13 and 14 further recite “a further switch” and “a further engagement mechanism.”
CN ‘579 does not teach or suggest the claimed structural limitations of “the securing mechanism comprises a body portion slidable relative to the base member and a securing portion for securing the position of the body portion relative to the base member; the securing portion comprises an engagement element for selectively engaging the base member in order to secure the body of the securing mechanism relative to the base member; the securing mechanism comprises a switch actuatable by a user and an engagement mechanism for moving the engagement element to disengage from or engage the base member when the switch is actuated; and the engagement mechanism comprises a link member coupled to the engagement element, wherein a cam surface is formed on the link member, wherein the switch comprises a follower element which engages the cam surface, wherein the cam surface and follower element together guide the movement of the link member to move the engagement element when the switch is actuated.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651